

Exhibit 10.1


SECOND AMENDMENT TO INTERCREDITOR AGREEMENT
THIS SECOND AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
April [●], 2020, is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, lender under the ABL Credit Agreement (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Intercreditor Agreement, as defined below), together with its successors and
assigns (the “ABL Agent”) and TCW ASSET MANAGEMENT COMPANY LLC, in its capacity
as collateral agent under the Term Credit Agreement, together with its
successors and assigns in such capacity (the “Term Agent” and together with the
ABL Agent, the “Agents”).
W I T N E S S E T H
WHEREAS, the ABL Agent and Term Agent are party to that certain Intercreditor
Agreement dated as of November 30, 2018 (as amended by that certain First
Amendment to Intercreditor Agreement dated as of May 6, 2019 and as otherwise
amended, restated or otherwise modified, the “Intercreditor Agreement”);
WHEREAS, as of the date hereof, the Term Agent, the Borrowers, the Guarantors
and the Term Lenders are entering into a Second Amendment to Financing
Agreement, a copy of which is annexed hereto as Exhibit A (the “Term
Amendment”), which Term Amendment, among other things, increases the aggregate
principal amount of available Term Loan Commitments.
WHEREAS, in connection with the Term Amendment, the ABL Agent and the Term Agent
wish to amend the Intercreditor Agreement as set forth herein; and
WHEREAS, upon the terms and conditions set forth herein, the ABL Agent and Term
Agent are willing to make certain amendments to the Intercreditor Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Intercreditor Agreement. Effective upon the satisfaction of the
conditions precedent set forth in Section 3 hereof, and subject to the terms and
conditions set forth herein, the ABL Agent hereby consents to the Term Amendment
and the Intercreditor Agreement is hereby amended as follows:
(a)Section 1.2 of the Intercreditor Agreement is hereby amended by amending and
restating the definition of “Maximum Term Principal Obligations” as follows:
“Maximum Term Principal Obligations” shall mean, as of any date of
determination, the result of: (a) (I) $92,000,000 plus (II) 115% of the
aggregate principal amount of amount of DDTF Loans made by the Term Lenders on
or following the Second Amendment Effective Date; minus (b) the aggregate amount
of all principal payments and prepayments (whether voluntary or mandatory) of
the loans actually received by the Term Agent under the Term Credit Agreement
(other than as a result of a Permitted Refinancing).
(b)Section 1.2 of the Intercreditor Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:



--------------------------------------------------------------------------------







“DDTF Loans” shall mean any loans made to the Company or the other Borrowers by
the Term Lenders on or following the Second Amendment Effective Date in an
aggregate principal amount not to exceed $10,000,000.
“Second Amendment Effective Date” shall mean the “Second Amendment Effective
Date” as defined in the Second Amendment to Financing Agreement among Term
Agent, the Borrowers, the Guarantors and the Term Lenders dated as of April [●],
2020.
2.Representations and Warranties of Agents. Each Agent, severally (not jointly)
as to itself, hereby represents and warrants to each other Agent that as of the
date hereof it is duly authorized to execute this Amendment.
3.Conditions Precedent to Amendment. This Amendment shall become effective upon
the later of the execution hereof by each of the Agents and the Second Amendment
Effective Date.
4.Miscellaneous.
(a)Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent under the Intercreditor Agreement, or constitute a waiver of any provision
of the Intercreditor Agreement.
(b)Counterpart; Electronic Execution. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. As used herein, “Electronic Signature” means an
electronic sound, symbol, or process attached to, or associated with, a contract
or other record and adopted by a Person with the intent to sign, authenticate or
accept such contract or record.


(c)Severability. In the event that any provision of this Amendment is deemed to
be invalid,
illegal or unenforceable by reason of the operation of any law or by reason of
the interpretation placed thereon by any court or governmental authority, the
validity, legality and enforceability of the remaining provisions of this
Amendment shall not in any way be affected or impaired thereby, and the affected
provision shall be modified to the minimum extent permitted by law so as most
fully to achieve the intention of this Amendment.


(d)Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.


(e)Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.


        2


--------------------------------------------------------------------------------







(f)References. Any reference to the Intercreditor Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require. Reference in any of
this Amendment, the ABL Credit Loan Agreement, the Term Credit Agreement or any
other ABL Document or Term Document to the Intercreditor Agreement shall be a
reference to the Intercreditor Agreement as amended hereby and as further
amended, modified, restated, supplemented or extended from time to time.


(g)Reaffirmation; Continued Effectiveness. Each Agent acknowledges and reaffirms
that notwithstanding this Amendment or any other matter the Intercreditor
Agreement, as amended hereby, shall remain in full force and effect.


5.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES.
[Signature pages follow.]


        3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.






WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent  
By: /s/ Amber Vestal        
Name:  Amber Vestal     
Title:  Vice President     


[SIGNATURE PAGE TO SECOND AMENDMENT TO INTERCREDITOR]




--------------------------------------------------------------------------------







TCW ASSET MANAGEMENT COMPANY LLC, as Term Agent  
By: /s/ Susan Grosso    
Name: Susanne Grosso     
Title: Managing Director    
[SIGNATURE PAGE TO SECOND AMENDMENT TO INTERCREDITOR]


